          Case 1:16-cv-02481-CCC Document 171 Filed 10/31/19 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIKA EBERHARDINGER,                        :   CIVIL ACTION NO. 1:16-CV-2481
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
              v.                            :
                                            :
CITY OF YORK, et al.,                       :
                                            :
                    Defendants              :

                                       ORDER

      AND NOW, this 31st day of October, 2019, the parties having reported to

the court that the above-caption action has settled, (see Doc. 168), it is hereby

ORDERED as follows:

      1.      The jury trial in this matter scheduled to begin on November 4, 2019, is
              CANCELLED.

      2.      The Clerk of Court is directed to mark this matter CLOSED for
              statistical purposes only.

      3.      The parties shall, as soon as practicable but no later than 60 days from
              the date of this order, submit an appropriate dismissal filing in
              accordance with Federal Rule of Civil Procedure 41(a). 1 Should the




      1
        Rule 41 contemplates three methods of dismissal. Before an answer or
summary judgment motion has been filed, an action can be dismissed by a notice
of dismissal signed by the plaintiff alone. See FED. R. CIV. P. 41(a)(1)(A)(i). After an
answer or motion for summary judgment has been filed, the parties can dismiss a
case by filing a stipulation of dismissal signed by all parties to have appeared. See
FED. R. CIV. P. 41(a)(1)(A)(ii). Either of these filings operates to close the case and
end the court’s jurisdiction without further court action. For any dismissal that is
conditional or otherwise requires court approval, including, for example, a request
that the court retain jurisdiction for a specific period of time for enforcement of the
settlement, the plaintiff shall submit a motion to dismiss setting forth the requested
terms for dismissal, accompanied by a proposed order. See FED. R. CIV. P. 41(a)(2).
Case 1:16-cv-02481-CCC Document 171 Filed 10/31/19 Page 2 of 2



    parties fail to consummate settlement within 60 days, either party may
    seek to reopen the case for good cause shown as to why settlement
    could not be completed.



                                    /S/ CHRISTOPHER C. CONNER
                                    Christopher C. Conner, Chief Judge
                                    United States District Court
                                    Middle District of Pennsylvania
